            Case 3:21-cv-01090 Document 1 Filed 02/26/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 LORENZO SANTIAGO MARTÍNEZ, CIVIL NO. 21-cv-01090
    his wife MARÍA ADELAIDA
   ACEVEDO-PÉREZ, SAHUDI M.        TORTS
 SANTIAGO-ACEVEDO, his daughter,
 JOSÉ R. DEL VALLE, his son-in-law
    and LOREN DEL VALLE, his
            granddaughter

                Plaintiffs,

                    v.

   UNITED STATES OF AMERICA

                Defendant

                                   COMPLAINT
TO THE HONORABLE COURT:
             COMES NOW PLAINTIFFS through the undersigned counsel, and

respectfully allege and pray as follows:

       1.    This court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. §1331 inasmuch as this is a claim pursuant to the Federal Torts Claims

Act.

       2.    Venue is proper in this District since the facts that give rise to the claim

occurred in the Commonwealth of Puerto Rico.
            Case 3:21-cv-01090 Document 1 Filed 02/26/21 Page 2 of 5




                                     THE PARTIES

       3.    Co-plaintiff Lorenzo Santiago-Martínez (Mr. Santiago-Acevedo) was

at the time of the occurrence a 78 year-old veteran married to María Adelaida

Acevedo-Pérez, a co-plaintiff.

       4.    The other co-plaintiffs are Sahudi M. Santiago-Acevedo, José R. del

Valle and Loren del Valle, respectively Mr. Santiago-Martínez’s daughter, son-in-

law and granddaughter.

                                       THE FACTS

       5.    On January 1st, 2019, co-plaintiff Lorenzo Santiago Martínez, a veteran,

was admitted at the Veteran’s Administration Hospital (V.A. hospital) in San Juan,

Puerto Rico on account of high blood pressure problems.

       6.    On May 5, 2019 he was discharged from the hospital and was escorted

in a wheelchair by a VA’s employee by the name of Ms. Blanca Benítez (Mrs.

Benítez) to the hospital area in which patients wait for cars to pick them up.

       7.    Upon seen his wife’s car approach and while the medical escort was

un-attentive, co-plaintiff Santiago-Martínez attempted to get up from the wheelchair

and fell.

       8.    As of proximate result of the fall, co-plaintiff Santiago-Martínez

fractured his right hip and he was again hospitalized at the same Veterans Hospital

until January 11, 2019 when he was again discharged.
                                          2
            Case 3:21-cv-01090 Document 1 Filed 02/26/21 Page 3 of 5




      9.     The fractured hip required a surgical intervention as suggested by the

V.A.’s orthopedist.      The aforestated notwithstanding, Mr. Santiago-Martínez’s

cardiologist opposed such surgical procedure on account of the patient’s pre-existing

medical condition. The surgical procedure was not performed.

      10.    As a proximate result of the aforestated, co-plaintiff Santiago-Martínez

has been unable to walk since the time of the accident and that condition is of a

permanent nature.

      11.    Since the time of his discharge from the V.A.’s hospital on January 11,

2019 co-plaintiff Santiago-Martínez has been under the continuous care of his

immediate family, the other co-plaintiffs in this case.

      12.    Mr. Santiago-Martínez has suffered as a result of the aforestated

physical pain and mental anguishes that are estimated in the amount of not less than

$300,000.00.

      13.    It is estimated that each and every other member of his immediate

family which is a plaintiff hereto has suffered mental anguishes in the amount of not

less than $100,000.00.

      14.    The accident described above and plaintiffs’ damages were the direct

result of Ms. Blanca Benítez’s, the escort, negligence since she knew that Mr.

Santiago-Martínez could not walk by himself, knew or should have known that it

was foreseeable that he may attempt to walk, was a foresable unreasonable risk,


                                          3
            Case 3:21-cv-01090 Document 1 Filed 02/26/21 Page 4 of 5




which situation created on her a duty of care towards Mr. Santiago-Martínez and

which duty Ms. Benítez did not discharge by being unattentive to him.

      15.    Pursuant to the law of Puerto Rico, the U.S.A., as the employer of Ms.

Benítez, is liable to the plaintiffs inasmuch as she was acting within the scope of

employment when the negligence occurred.

      16.    The statute of limitations was tolled on two different occasions by the

plaintiffs in accordance with the requirements of the Federal Torts Claims Act and

plaintiffs’ claims have not been denied.

      WHEREFORE it is respectfully requested that damages be assessed for the

plaintiffs and against the defendant as pleaded heretobefore and that costs and

attorneys fees be also assessed.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this 26th day of February, 2021.

                                                          s/Rubén T. Nigaglioni
                                                              Rubén T. Nigaglioni
                                                            USDC-PR No. 119901
                                                             Attorney for Plaintiffs
                                                      Nigaglioni Law Offices PSC
                                                              P.O. BOX 9023865
                                                      SAN JUAN, PR 00902-3865
                                                        Telephone: (787)765-9966
                                                       Telefax:     (787)751-2520
                                                           rtn@nigaglionilaw.com



                                           4
Case 3:21-cv-01090 Document 1 Filed 02/26/21 Page 5 of 5




                           5
